NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

OTIS C. SHEDRICK, JR.,                   )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D17-4269
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed August 17, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Collier County; Frederick R. Hardt,
Judge.

Otis C. Shedrick, Jr., pro se.


PER CURIAM.


              Affirmed.



CASANUEVA, CRENSHAW, and SALARIO, JJ., Concur.